Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2020/0051883) in view of Teng et al. (US Publication No. 2014/0084955), and further in view of Ramachandran et al. (US Publication No. 2015/0250058).
Regarding claim 1, Huang discloses an integrated circuit (IC) package comprising:
First (112) and second dies (102)
an interposer die (106) between the first and second dies, the interposer die coupled to the first die at a first surface of the interposer die to form a first bonded interface (112a), the interposer die coupled to the second die at a second surface of the interposer die to form a second bonded interface (104), the second surface opposite from the first surface
Huang does not specifically disclose the interposer die includes electrical routing.  However, Teng discloses an interposer with multiple electrical routing layer (Figure 4A).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the interposer of Huang to include electrical routing, as taught by Teng, since it increases circuit density by utilizing interposer volume for improved speed (paragraph 40).
Huang does not disclose laterally spaced pads on the second surface of the interposer that are connected to each other.  However, Ramachandran discloses electrical routing (160) of pads (170) connecting to each other from an die (180-1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the interposer of Huang to include the connected pads, as taught by Ramachandran, to maximize circuit density of the interconnected dies, thereby reducing costs while maintaining yield (paragraph 6).
Regarding claim 2, Ramachandran discloses the interposer die (110) includes an active electrical device (paragraph 47).
Regarding claim 3, Teng discloses a test pad on the interposer die, the test pad to be electrically coupled to a test probe (paragraphs 41-42).
Regarding claim 4, Huang discloses the first die includes a complementary metal oxide semiconductor (CMOS) wafer and the second die includes the optical window (paragraph 29).
Regarding claim 5, Huang discloses the interposer die is at least partially composed of silicon (paragraph 41).
Regarding claim 7, Teng discloses the interposer die is at least partially composed of a co-fired ceramic material (paragraph 4).
Regarding claim 8, Huang discloses the sealed cavity (114) is hermetically sealed (paragraph 47).
Regarding claim 9, Huang discloses a method of producing an optical wafer assembly, the method comprising:
coupling a first wafer (112) to a first surface of an interposer (106) to form a first bonded interface (112a)
coupling a second wafer (102) to a second surface of the interposer to form a second bonded interface, the second surface opposite the first surface, wherein at least one of the first or second dies includes an optical window with a light transmittance wavelength range between 0.1 micrometers and 1.0 millimeter, wherein the first and second bonded interfaces (104) form sealed cavities that are at least partially formed by the optical window (paragraph 42)
Huang does not specifically disclose the interposer die includes electrical routing.  However, Teng discloses an interposer with multiple electrical routing layer (Figure 4A).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the interposer of Huang to include electrical routing, as taught by Teng, since it increases circuit density by utilizing interposer volume for improved speed (paragraph 40).
Huang does not disclose laterally spaced pads on the second surface of the interposer that are connected to each other.  However, Ramachandran discloses electrical routing (160) of pads (170) connecting to each other from an die (180-1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the interposer of Huang to include the connected pads, as taught by Ramachandran, to maximize circuit density of the interconnected dies, thereby reducing costs while maintaining yield (paragraph 6).
Regarding claim 11, Teng discloses cutting at least one of the first or second wafers to expose a test pad on the interposer, wherein the test pad is electrically coupled to the electrical routing (Figure 4A).
Regarding claim 12, Huang discloses the first wafer is cut with a first cut, and wherein the second wafer is cut with a second cut wider than the first cut to expose the test pad (Figure 2).
Regarding claim 13, Huang discloses defining or placing an electrical device (116) within the sealed cavity (114).
Regarding claim 14, Huang discloses the sealed cavity (114) is hermetically sealed (paragraph 47).
Regarding claim 15, Huang discloses a wafer assembly comprising:
a first wafer (112)
a second wafer (102), wherein at least one of the first or second wafers includes an optical wafer (paragraph 42)
an interposer (106) having a first surface and a second surface, the first surface on the first die and the second surface on the second die, the second surface opposite the first surface
a first bonded interface (102) between the first wafer (112) and the interposer (106)
a second bonded interface (102) between the second wafer and the interposer
Huang does not specifically disclose the interposer die includes electrical routing.  However, Teng discloses an interposer with multiple electrical routing layer (Figure 4A).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the interposer of Huang to include electrical routing, as taught by Teng, since it increases circuit density by utilizing interposer volume for improved speed (paragraph 40).
Huang does not disclose laterally spaced pads on the second surface of the interposer that are connected to each other.  However, Ramachandran discloses electrical routing (160) of pads (170) connecting to each other from an die (180-1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the interposer of Huang to include the connected pads, as taught by Ramachandran, to maximize circuit density of the interconnected dies, thereby reducing costs while maintaining yield (paragraph 6).
Regarding claim 16, Huang discloses the interposer (106) includes an electrical components (116).
Regarding claim 18, Huang discloses in the optical wafer is at least partially composed of borosilicate glass (paragraph 38).
Regarding claim 19, Teng discloses the interposer is at least partially composed of a co-fired ceramic (paragraph 4).
Regarding claim 20, Huang discloses the interposer includes score cuts to facilitate separation of integrated circuit (IC) packages (paragraph 58).
	Regarding claim 22, Ramachandran discloses the first interface and the second interface form a sealed cavity (Figure 1).
	Regarding claim 22, Ramachandran discloses the first interface and the second interface form a sealed cavity (Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Elsherbini et a. (US Publication No. 2020/0091128) discloses an interposer with active devices (114-2) between first (114-1) and second (114-6) dies and pads (Figure 6D).  Shih (US Patent No. 9,922,845) discloses pads connected by an interposer electrical routing (Figure 6).  Yu et al. (US Publication No. 2017/0221858) discloses an interposer with active devices between dies (Figure 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571)270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      4/22/2022Examiner, Art Unit 2897